Citation Nr: 1737130	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  10-46 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for cervical degenerative disc disease (cervical spine disability).

2. Entitlement to an initial rating in excess of 30 percent for right upper extremity peripheral neuropathy.

3. Entitlement to an initial rating in excess of 20 percent for left upper extremity peripheral neuropathy.

4. Entitlement to special monthly compensation (SMC), to include consideration of SMC based on the loss of use of both hands.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 18, 2009.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1959 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The March 2009 rating decision awarded a temporary 100 percent rating based on treatment necessitating convalescence effective June 9, 2008 to July 31, 2008 and denied entitlement to a rating in excess of 30 percent for the cervical spine disability from August 1, 2008.  The March 2012 rating decision granted service connection for right and left upper extremity peripheral neuropathy and assigned 10 percent ratings, effective September 23, 2010.

In April 2012, the Veteran properly appointed Carol J. Ponton, attorney at law, as his new representative, thereby revoking his previous representative.  

In September 2013, during the pendency of this appeal, the RO awarded an earlier effective date of June 18, 2009 for the grant of service connection for left and right upper extremity peripheral neuropathy.  The RO also awarded increased initial ratings of 30 percent for right upper extremity peripheral neuropathy and 20 percent for left upper extremity peripheral neuropathy, both effective June 18, 2009.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).
This matter has been previously remanded by the Board in February 2015.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

In a July 10, 2017 decision, the Board denied entitlement to a rating in excess of 30 percent for a cervical spine disability, granted a TDIU from June 18, 2009 to April 16, 2012, and remanded the issues of entitlement to increased initial ratings for bilateral upper extremity peripheral neuropathy, an extraschedular TDIU prior to June 18, 2009, and SMC based on the loss of use of both hands. 

Concerning the July 10, 2017 Board decision, the instant decision vacates only the Board's decision as to the issue of entitlement to a rating in excess of 30 percent for a cervical spine disability.  The award of TDIU in the July 2017 Board decision is not affected by this decision.  However, the Board addresses herein all of the issues that were previously remanded in the July 2017 decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. On July 10, 2017, the Board issued a decision that, in pertinent part, denied a rating in excess of 30 percent for a cervical spine disability, and evidence dated July 6, 2017, relevant to the appeal, had not been associated with the claims folder at the time the July 10, 2017 decision was issued.

2. For the entire period on appeal, the Veteran's cervical spine disability was characterized by forward flexion of the cervical spine 15 degrees or less, and did not manifest in unfavorable ankylosis of either the entire cervical spine or entire spine, or incapacitating episodes due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.

3. From April 4, 2008, to May 3, 2009, the Veteran's right upper extremity peripheral neuropathy was characterized by moderate incomplete paralysis of the ulnar nerve, and did not manifest in severe incomplete paralysis or complete paralysis.

5.  From April 4, 2008, to May 3, 2009, the Veteran's left upper extremity peripheral neuropathy was characterized by moderate incomplete paralysis of the ulnar nerve, and did not manifest in severe incomplete paralysis or complete paralysis

6.  From May 4, 2009, to January 1, 2014, the Veteran's right upper extremity peripheral neuropathy was characterized by severe incomplete paralysis of the ulnar nerve, and did not manifest in complete paralysis or loss of use.

7.  From May 4, 2009 to January 1, 2014, the Veteran's left upper extremity peripheral neuropathy was characterized by severe incomplete paralysis of the ulnar nerve, and did not manifest in complete paralysis or loss of use.

8.  From January 2, 2014, the Veteran's bilateral upper extremity peripheral neuropathy results in the loss of use of both hands due to an inability to grasp or manipulate objects, such that no effective function remained other than that which would be equally well served by an amputation stump below the elbow with use of a suitable prosthetic appliance. 

9.  From January 2, 2014, the Veteran is entitled to SMC at the intermediate rate between 38 U.S.C.A. § 1114(m) and (n) based on entitlement to the rate under U.S.C.A. § 1114(m) and a separate 50 percent disability rating for depressive disorder.

10.  Resolving any doubt in the Veteran's favor, from May 4, 2009, to June 18, 2009, he was incapable of obtaining and maintaining substantially gainful employment due to his service-connected cervical spine disability and bilateral upper extremity peripheral neuropathy.


CONCLUSIONS OF LAW

1. The July 10, 2017, Board's denial of entitlement to a rating in excess of 30 percent for a cervical spine disability is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).

2. For the entire period on appeal, the criteria for a rating in excess of 30 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5243 (2016).

3. From April 4, 2008 to May 3, 2009, the criteria for a 20 percent initial rating, but no higher, for left upper extremity peripheral neuropathy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8515 (2016).

4. From April 4, 2008 to May 3, 2009, the criteria for a 30 percent initial rating, but no higher, for right upper extremity peripheral neuropathy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8515 (2016).

5. From May 4, 2009 to January 1, 2014, the criteria for a 40 percent rating, but no higher, for left upper extremity peripheral neuropathy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8515 (2016).

6. From May 4, 2009 to January 1, 2014, the criteria for a 50 percent rating, but no higher, for right upper extremity peripheral neuropathy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8515 (2016).

7. From January 2, 2014, the criteria for a total schedular rating for loss of use of both hands have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, DC 5109 (2016).

8. From January 2, 2014, the criteria for entitlement to SMC at the intermediate rate between 38 U.S.C.A. § 1114(m) and (n), but no higher, have been met.  38 U.S.C.A. § 1114(m) and (n) (West 2014); 38 C.F.R. § 3.350 (2016).

9. From May 4, 2009 to June 18, 2009, the criteria for establishing entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Order to Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.    

In its July 10, 2017 decision, the Board denied, as relevant here, entitlement to a rating in excess of 30 percent for a cervical spine disability.  Review of the record reflects that on July 6, 2017, the Veteran's representative submitted additional evidence, including a private medical evaluation.  The record reflects that this letter was received by VA on July 6, 2017, prior to the issuance of the July 10, 2017 decision.  While it appears that this evidence was not scanned into the VBMS online system at the time of the July 10, 2017 decision, this does not detract from the fact that the evidence was in VA's possession prior to the issuance of the July 10, 2017, decision, and that the evidence should have been considered in the decision denying a rating in excess of 30 percent for a cervical spine disability.  Therefore, the Board, on its own motion, vacates the July 10, 2017, decision as to the issue of entitlement to a rating in excess of 30 percent for a cervical spine disability.  However, the instant decision only vacates the Board's decision as to the issue of entitlement to a rating in excess of 30 percent for a cervical spine disability.  No other issue decided in the July 2017 Board decision is affected by this decision.  


Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The Board notes that the VA attempted to obtain the Veteran's records from the Social Security Administration (SSA).  In June 2015, the VA sent a letter to the SSA National Records Center (NRC) requesting the Veteran's SSA disability records.  Later that month, the SSA NRC responded, stating that the medical records have been destroyed.  In July 2015, the VA sent a letter to the Veteran informing him that the SSA records were unavailable.  The VA asked the Veteran to send any SSA NRC disability records in his possession to the VA.  No such records have been received by the VA from the Veteran.  In August 2015, the Veteran submitted a letter from the SSA stating that "since the claimant is now on retirement, not disability, the records have been destroyed."  The Board finds that the VA has made all reasonable efforts to assist the Veteran to obtain the SSA disability records.

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Laws and Regulations - Increased Rating

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996)

Notably, pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. 
§ 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for a Cervical Spine Disability - Analysis

The Veteran is currently in receipt of a 30 percent disability rating for a cervical spine disability under 38 C.F.R. § 4.71a, DC 5243.  He contends that a higher rating is warranted.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or a combined range of motion of the cervical spine greater than 170 but no greater than 335; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 

A 20 percent disability rating is for assignment when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned where there is unfavorable ankylosis of the entire cervical spine. 

A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.

Note (2) (see also Plate V) provides that, for VA compensation purposes, normal cervical motion is forward flexion, extension, and lateral flexion from zero to 45 degrees. Normal left and right rotation is from zero to 80 degrees. The normal combined range of motion for the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that all measured ranges of motion should be rounded to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc disease (also referred to as IVDS/degenerative disc disease/DDD) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under the IVDS Formula, a rating of 20 percent is warranted for incapacitating episodes with a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

As discussed in detail below, for the entire appeal period, the Board finds that the criteria for a disability rating in excess of 30 percent for the cervical spine disability have not been met or more nearly approximated.

Turning to the relevant evidence, the Veteran stated in May 2008 that his cervical spine disability had severely limited his activities and quality of life.

A May 2008 VA neurosurgical admission history and physical note indicated that the Veteran complained of gait difficulty.

A June 2008 VA operation report indicated that the Veteran's cervical spine disability was causing pain, as well as gait and balance difficulty. 

A June 2008 VA physical therapy consultation note indicated that the Veteran's gait was stable and safe.

A March 2009 VA neurology consultation report indicated that the Veteran's gait was normal.

The Veteran was afforded a VA examination in March 2009.  The only neurological symptom indicated was numbness.  A history of fatigue, decreased motion, stiffness, weakness, and spasms was noted.  He reported having sharp, constant pain that was aggravated with range of motion of the cervical spine.  The constant pain was of moderate severity, with no flare-ups noted.  The Veteran was unable to walk more than a few yards.  The VA examiner noted that the Veteran's head posture was abnormal, with the head in a forward position (crane neck).  His gait was normal and there was no abnormal spinal curvature.  There was no atrophy, but bilateral spasm, guarding, pain with motion, tenderness, and weakness were noted.  Active range of motion was 20 degrees of flexion, 0 degrees of extension, 10 degrees of right and left lateral flexion, 10 degrees of left lateral rotation, and 20 degrees of right lateral rotation.  There was objective evidence of pain following repetitive motion, but no additional limitations.  X-rays revealed C6 and C7 bony fusion.  He was status post anterior fusion with plate and screws at C3 and C4.  

A May 2009 private orthopedic treatment note indicated that the Veteran had difficulty with his nose, throat, and swallowing.  Flexion was five degrees, extension was 10 degrees, right rotation was 70 degrees, and left rotation was 70 degrees.

March and September 2010 private treatment notes indicated that x-rays revealed no subluxations or dislocations.

The Veteran was afforded a VA examination in July 2011.  The only reported neurological manifestations were numbness and paresthesias.  A history of decreased motion, stiffness, weakness, spasm, and pain were noted.  The neck pain began with movement, and was described as dull to sharp.  The severe pain was constant.  Posture, head position, and gait were normal.  There were no abnormal spinal curvatures or ankylosis.  Cervical spasm, pain with motion, and tenderness were noted on examination.  Active range of motion was as follows: 30 degrees flexion, 30 degrees extension, 20 degrees right and left lateral flexion, and 50 degrees right and left lateral rotation.  There was objective evidence of pain on active range of motion, but the point at which pain began was not indicated.  Following repetitive range of motion, flexion was 20 degrees, extension was 30 degrees, right and left lateral flexion was 20 degrees, and right and left lateral flexion was 30 degrees.

The Veteran was afforded a VA examination in July 2013.  On examination, flexion was 20 degrees, extension was 15 degrees, right and left lateral flexion was 15 degrees, and right and left lateral rotation was 15 degrees.  There was no objective evidence of painful motion.  Range of motion was the same after repetitive use testing.  There was localized tenderness or pain to palpation of the cervical spine.  The VA examiner stated that the Veteran did not have IVDS of the cervical spine.

A January 2014 private medical examination indicated that the Veteran's forward flexion, extension, bilateral lateral flexion, and bilateral rotation were all less than five degrees.  There was no change in range of motion with three repetitions.  The physician stated that there was functional loss present with any attempted range of motion.

A July 2015 private medical examination indicated that the Veteran's cervical range of motion had become steadily worse since the January 2014 private medical examination.  Range of motion was less than five degrees for flexion, extension, right and left lateral flexion, and right and left rotation.

A June 2017 private medical examination report indicated that the Veteran's cervical range of motion was painful in all directions.  Flexion was nine degrees, extension was nine degrees, lateral flexion was 10 degrees bilaterally, right lateral rotation was 25 degrees and left lateral rotation was 20 degrees.  There was severe pain with palpation of the bilateral paracervicals muscle with muscle spasms and guarding.  

Based on the above, the lay and medical evidence of record establishes that the criteria for a rating in excess of 30 percent for a cervical spine disability are not met, for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7.  While the March 2009 VA examination report indicated that the Veteran's head posture was abnormal with the head in a forward position, this finding is not reflected anywhere else in the record.  To the contrary, the July 2011 VA examination report indicated that the Veteran's head position was normal.  The May 2009 private treatment note, July 2011 and July 2013 VA examination reports, and January 2014 and July 2015 private medical opinions all indicate that the Veteran did not have unfavorable ankylosis.  Indeed, there are no manifestations of ankylosis such as restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Therefore, the weight evidence supports a finding that the Veteran's cervical spine is not fixed in flexion or extension, nor is his entire spine.  For these reasons, the Board finds that the Veteran does not have unfavorable ankylosis of either the entire cervical spine or the entire spine. 

The Board also considered the Veteran's reported impairment of function, such as pain and stiffness, and has considered additional limitations of motion due to pain and flare-ups.  Even considering additional limitation of motion or function of the cervical spine due to pain or other symptoms such as weakness, fatigability, stiffness, spasm, or pain (see 38 C.F.R. §§ 4.40, 4.45, 4.59), the evidence does not show that the cervical spine disability more nearly approximates the criteria for a higher rating for any period on appeal.  To the extent that the Veteran has reported experiencing flare-ups and functional impairment, this impairment is contemplated by the current 30 percent rating and is not of such severity that it could be characterized as unfavorable ankylosis, as is required for a higher rating.  As such, a higher rating based on pain and functional loss is not warranted.

The Board further finds that a higher disability rating is not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, DC 5243.  The July 2013 VA examination report indicates that the Veteran had had no incapacitating episodes of his cervical spine disability in the prior year.  The Veteran's VA and private treatment records do not reflect any physician-prescribed bed rest for incapacitating episodes due to the cervical spine disability.  For these reasons, the Board finds that a rating in excess of 30 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.

With respect to the Veteran's claim for a separate evaluation of his cervical spine disability as manifested neurologically, the Board must consider the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath, 1 Vet. App. at 595.  The Board notes that the Veteran is currently in receipt of separate compensable ratings for right and left upper extremity peripheral neuropathy, effective June 18, 2009.  

As discussed below, the Board finds that separate compensable ratings are warranted for right and left upper extremity peripheral neuropathy from April 4, 2008.  The evidence does not indicate that there are any other potential neurological manifestations of the Veteran's cervical spine disability.  Therefore, the Board finds that no further discussion of separate evaluations of the cervical spine disability as manifested neurologically is warranted.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 30 percent for a cervical spine disability.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





Entitlement to a Separate Compensable Rating for 
Right and Left Upper Extremity Peripheral Neuropathy Prior to June 18, 2009, and Increased Initial Ratings Thereafter

The Veteran is in receipt of a 30 percent initial rating for right upper extremity peripheral neuropathy under DC 8515, for paralysis of the median nerve.  38 C.F.R. § 4.124a.  He is also in receipt of a 20 percent initial rating for left upper extremity peripheral neuropathy under DC 8515.  His right upper extremity is the major extremity.

Under DC 8515, mild incomplete paralysis warrants a 10 percent rating for both the minor and major extremities.  Moderate incomplete paralysis warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Severe incomplete paralysis warrants a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity.  Complete paralysis warrants a 70 percent rating for major upper extremity and a 60 percent rating for the minor upper extremity.  Complete paralysis is manifested by the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and/or pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In addition, DC 5109 provides for a 100 percent rating based on loss of use of both hands.  38 C.F.R. § 4.124a, DC 5109.  According to 38 C.F.R. § 3.350(a)(2)(i), loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, could be accomplished equally well by an amputation with prosthesis.  Id.  The same disability symptoms cannot be simultaneously rated under both DC 8515 and DC 5109.  See 38 C.F.R. § 4.14.

Turning to the evidence, in the April 2008 initial claim for an increased rating for the cervical spine disability, the Veteran stated that he had radiating pain and limitation of motion in the right (dominant) hand, as well as pain and numbness in both hands and arms.  He further stated that "the limitations to right hand get so severe that they claw and paralyze me to where I am incapacitated for weeks at a time."

A May 2008 VA pre-operative evaluation indicated that the Veteran reported having "pretty much constant" numbness/tingling in all four extremities.

The Veteran had cervical spine surgery in June 2008.  A June 2008 VA physical therapy consultation note indicated that the Veteran was able to perform all activities of daily living, including driving, prior to the cervical spine surgery.  Muscle strength testing was diminished in the bilateral upper extremities.  There were no complaints of numbness of the bilateral upper extremities.  

An August 2008 VA neurosurgery outpatient treatment note indicated that the Veteran did not have weakness, numbness, or radicular pain in the bilateral upper extremities.  He was active and had no problem in day to day activities.  His deep tendon reflexes were decreased bilaterally.  Sensation was intact to pinprick testing.  

The Veteran was afforded a VA peripheral nerves examination in March 2009.  A history of numbness was noted.  There was also a history of radiation of pain of the cervical spine to both upper extremities.  The pain radiated to the fingers and was described as a "sharp constant pain."  The detailed motor examination and detailed sensory examination were both normal bilaterally.  The Veteran's upper extremity reflexes were all hypoactive, bilaterally.  Spurling's sign was negative, and foraminal compression was negative.  In the October 2010 Form VA 9, the Veteran challenged the adequacy of this VA examination.  He stated that the VA examination lasted for no more than 10 to 15 minutes and consisted of mostly talking with no performance evaluations.  He specifically stated that the VA examiner's opinion that there was no evidence of sensory or motor impairment was inaccurate.  He stated that the VA examiner's opinion was directly contradicted by the private medical evidence in the record.

A May 2009 private treatment record indicated that the Veteran had a positive Spurling's test towards the right side, but negative towards the left side.  He had symmetric tremulousness in the hands.  He had a negative inverted radial reflex with positive release/clasp tests bilaterally.  He had decreased grip strength.  His deep tendon reflexes were symmetrically decreased.  

A June 2009 private treatment record indicated that the Veteran's arms were tingling and weak.  Muscle strength was "symmetrical in the biceps, triceps, and brachioradialis and felt to be somewhat weak relative to his size and build."  Tinel's signal was positive in the left elbow, but negative in the bilateral wrists and right elbow.  His deep tendon reflexes were two out of five in the bilateral arms.  Grip strength was less in the left hand versus the right hand.  Vibratory sense was intact bilaterally.  Pinwheel testing was diminished in the hands, bilaterally.  

A March 2010 private treatment record indicated that the Veteran had tingling, numbness, and pain in the bilateral upper extremities.  He also had decreased grip strength.  

A September 2010 private treatment record indicated that the Veteran had "a positive Spurling's test, more towards the left than the right side."  

The Veteran was afforded a VA peripheral nerves examination in July 2011.  He reported that he developed upper extremity peripheral neuropathy as a consequence of a summer 2009 neck surgery.  The VA examiner noted a history of numbness and paresthesias related to his cervical spine disability.  The Veteran also had a history of decreased motion, stiffness, weakness, spasm, and pain related to the cervical spine disability.  The pain was moderate in severity and constant, radiating from his neck to the finger tips.  The radiating pain was described as tingling, numbness, and burning.  The detailed reflex examination was normal.  On sensory examination, the Veteran's vibration sense, position sense, and pinprick testing were all normal.  However, light touch sensation was decreased, and he had a sensation of tingling, numbness, and burning from his neck all the way to his fingertips.  The detailed motor examination revealed decreased bilateral wrist flexion and extension, finger flexion and abduction, and thumb opposition.  Muscle tone was normal and there was no muscle atrophy.  The Veteran functional impairments included decreased manual dexterity, problems with lifting and carrying, lack of stamina, decreased strength in the upper extremities, and pain.  These functional impairments affected his usual daily activities.  He reported that it was difficulty to open a jar or hold objects.  

In the December 2013 Form VA 9, the Veteran's representative stated that the Veteran was rated under the wrong rating schedule.  She stated that the evidence from the Veteran showing severe limitations in the use of his hands was not considered, and noted that the Veteran had been receiving SSDI for 20 years because of his inability to use his hands.  

The Veteran submitted a January 2014 private medical evaluation report.  The evaluating physician noted that the Veteran had neck pain which radiated into his arms and down his hands, and was associated with bilateral upper extremity weakness and numbness.  He experienced hand pain with cramping in the hands and a decreased ability to use his hands.  He was unable to grasp and manipulate objects.  He was unable to pick up coins from a table, grasp tools, and at times could not grasp eating utensils.  He also had problems with fastening buttons on his clothes.  He stated that his wife helped him with these activities of daily living.  Muscle strength testing was decreased, bilaterally, and worse than in all previous testing.  Sensory examination revealed normal sensation in the shoulder area, but decreased sensation in the forearm and hands.  He had severe intermittent pain, paresthesia, and numbness of the bilateral upper extremities.  The private physician opined that the Veteran's bilateral upper extremity radiculopathy was best characterized as severe incomplete paralysis, and that he had lost use of both of his hands due to peripheral neuropathy.  

In January 2014, the Veteran stated that for years he had not been able to hold a pen long enough to fill out a check.  His hands cramped so badly that he had to stop holding the pen.  He indicated that the pain and cramping were so bad that he could not really use his hands at all.  He stated that he could not pick a coin up off of a table due to his hand disabilities.  He had to slide the coin off the table into his hand.  He had not been able to open jar for years.  When he tried to apply pressure with his hands to open a jar or use tools, his hands closed up and became claw like.  He stated that both of his hands were very weak.  He stated that he had pain and weakness in both arms as well, making it difficult to use his arms.  He stated that if he tried to use a weed whacker, he could only use it for "maybe five minutes" because his arms would start to tremble and shake, forcing him to stop.  However, the trembling and shaking of his arms would continue for an hour or more after he stopped trying to using them.  He indicated that the muscles in his arms had atrophied because of his inability to use them.  He stated that these problems had been present for years without improvement.

The Veteran submitted a private medical evaluation in July 2015.  The private physician stated that the Veteran's neck pain radiated into his arms down to his hands and was associated with bilateral upper extremity weakness and numbness.  He continued to experience hand pain with cramping in the hands and a decreased ability to use his hands.  He was unable to grasp and manipulate objects, including picking up coins, grasping tools and utensils, and fastening buttons.  Upper extremity muscle strength testing was decreased, with no muscle atrophy.  Sensation was normal in the shoulder area bilaterally, but decreased in the bilateral forearms and hands.  He had severe intermittent pain, paresthesia, and numbness.  He continued to exhibit loss of use of both hands.  

The Veteran was afforded a VA contract examination in November 2016.  The VA examiner opined that the Veteran had moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness of the bilateral upper extremities, but no intermittent pain.  Bilateral upper extremity muscle strength was diminished.  There was no muscle atrophy.  Deep tendon reflexes were all normal, bilaterally.  Sensation was normal in the bilateral shoulder area, but decreased in bilateral forearms and hands.  There were no trophic changes.  Phalen's sign and Tinel's sign were negative, bilaterally.  The VA examiner opined that the Veteran had moderate incomplete paralysis of the bilateral ulnar nerves.  The VA examiner further opined that the impact of the peripheral neuropathy on the Veteran's ability to work was upper extremity pain, tingling, numbness, difficulty with prolonged carrying, lifting, grabbing, and gripping.  

In July 2017, the Veteran submitted a report from a June 2017 private medical evaluation.  The private physician opined that the Veteran's bilateral upper extremity peripheral neuropathy involved the ulnar nerve, long thoracic nerve, musculocutaneous nerve, median nerve, and radial nerve.  There was a severe decrease in sensation in both upper extremities to cold and pinprick testing, affecting the long thoracic nerve, musculocutaneous nerve, ulnar nerve, median nerve, and radial nerve.  There was a decrease in muscle strength bilaterally for the bilateral upper extremities, with hypoactive reflexes and decreased hand grasping bilaterally.  There was a loss of use of both hands due to the cervical radiculopathy, with the Veteran unable to grasp and manipulate objects.  The private physician opined that the Veteran had severe bilateral cervical radiculopathy affecting the bilateral radial, median, ulnar, musculocutaneous, and long thoracic nerves.  The physician opined that, based on a review of the Veteran's claims folder, he had severe symptoms involving the bilateral upper extremities since at least 2005.  He noted that a 2005 VA examination report indicates that the Veteran was already having difficulty using his hands for driving and handling materials.  The Board notes that the February 2005 VA examination report also indicated that the Veteran developed cramping and numbness in the right hand with progressive writing.  The private physician also opined that by 2008 the Veteran had clear objective signs of severe weakness involving his hands.  

After a review of all the evidence, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral upper extremity peripheral neuropathy manifested in bilateral moderate incomplete paralysis from April 4, 2008 to May 3, 2009; bilateral severe incomplete paralysis from May 4, 2009 to January 1, 2014; and loss of use of both hands from January 2, 2014.

From April 4, 2008, the date of the initial claim for an increased rating for the cervical spine disability, the Veteran's bilateral upper extremity peripheral neuropathy was characterized by radiating pain and numbness in both hands and arms.  He also had limitation of motion in the major hand, with periods of claw deformity and paralysis causing incapacitation for weeks at a time.  A May 2008 VA pre-operative evaluation report indicated that the Veteran had near constant numbness and tingling in the bilateral upper extremities.  Subsequent to cervical spine surgery, a June 2008 VA physical therapy consultation note indicate that the Veteran had decreased muscle strength testing in the bilateral upper extremities, but no numbness.  It was also noted that he was able to perform all activities of daily living, including driving, prior to the June 2008 cervical spine surgery.  The March 2009 VA examination report indicating that the Veteran had radiating pain and hypoactive reflexes, but that the detailed motor and sensory examinations were both normal bilaterally.  These descriptions of his bilateral upper extremity peripheral neuropathy symptoms all support a finding that the Veteran's disability manifested in moderate incomplete paralysis from April 4, 2008 to May 3, 2009.  The majority of the Veteran's bilateral upper extremity peripheral neuropathy symptoms, other than the decreased/hypoactive reflexes and intermittent claw-like deformity, were sensory in nature.  While the Veteran reported having intermittent claw-like deformities in his right hand, he was able to perform all activities of daily living, including driving, throughout this period, indicating no more than moderate impairment.  For these reasons, the Board finds that the Veteran's bilateral upper extremity peripheral neuropathy manifested in bilateral moderate incomplete paralysis from April 4, 2008 to May 3, 2009.

From May 4, 2009 to January 1, 2014, the Veteran's bilateral upper extremity peripheral neuropathy manifested in severe incomplete paralysis.  The May 2009 private treatment record indicated that the Veteran's upper extremity impairment had worsened, with symmetric tremulousness in the hands and decreased grip strength.  The June 2009 private treatment record also indicated bilateral upper extremity weakness, tingling, decreased muscle strength, decreased reflexes, and decreased sensation with pinwheel testing.  The July 2011 VA examination report indicated that the Veteran had bilateral upper extremity symptoms of numbness, tingling, pain, decreased light touch sensation, decreased range of motion of the bilateral hands and wrists, decreased manual dexterity, lack of stamina, and functional impairments, including difficulty holding objects and opening jars.  However, complete paralysis and loss of use of both hands was not shown by the evidence.  While the evidence indicates that the Veteran had difficulty using his hands and decreased dexterity and range of motion, the term "difficulty" implies that there was still some function available; therefore, it follows that there was no complete paralysis or loss of use.  Furthermore, there was no evidence of trophic changes or muscle atrophy, and the Veteran still had some remaining range of motion, reflexes, and strength of both hands.  Therefore, the Board finds that the Veteran's bilateral upper extremity peripheral neuropathy manifested in bilateral severe incomplete paralysis from May 4, 2009 to January 1, 2014, but not complete paralysis or loss of use of both hands.

From January 2, 2014, the Veteran's bilateral upper extremity peripheral neuropathy was characterized by the loss of use of both hands.  The January 2014 private medical evaluation report indicated that the Veteran experienced hand pain with cramping in the hands and a decreased ability to use his hands.  He was unable to grasp and manipulate objects.  He was unable to pick up coins from a table, grasp tools, and at times could not grasp eating utensils.  He also had problems with fastening buttons on his clothes.  The Veteran stated that his wife helped him with these activities of daily living.  While the private physician characterized this as a decreased ability to use his hands, the Board finds that the specific examples of the Veteran's inability to perform acts of grasping and manipulation constituted loss of use of both hands under 38 C.F.R. § 3.350(a)(2)(i).  

In his statement that same month, the Veteran stated he was not able to hold a pen long enough to fill out a check, and he could not really use his hands at all.  This was confirmed by the July 2015 and June 2017 private medical opinions, which indicated that the Veteran exhibited loss of use of both hands.  While the November 2016 VA contract examiner did not find that the Veteran had loss of use of both hands, the Board finds that this opinion is outweighed by the detailed, adequate, and highly probative July 2015 and June 2017 private medical opinions, as well as the Veteran's competent lay statements regarding the symptoms and functional impact of his service-connected bilateral upper extremity peripheral neuropathy.  For these reasons, a 100 percent rating under DC 5109 is warranted from January 2, 2014.  

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Entitlement to SMC 

SMC is available when, as the result of service-connected disability, a Veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C. § 1114; 38 C.F.R. §§ 3.350, 3.352.  The rate of SMC varies according to the nature of the Veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C.A. § 1114(k).  Higher levels of SMC are provided at 38 U.S.C.A. § 1114(l), (m), (n), (o), (p), (r), and (s).

The Board is awarding herein a rating under DC 5109 for loss of use of both hands from January 2, 2014.  A rating under DC 5109 also entitles the Veteran to SMC.  See 38 C.F.R. § 4.71a, DC 5107.  SMC is payable under 38 U.S.C.A. § 1114(m) for loss of use of both hands.  Therefore, the Board finds that the Veteran is entitled to SMC under 38 U.S.C.A. § 1114(m) based on the loss of use of both hands from January 2, 2014. 

In addition SMC under 38 U.S.C.A. § 1114(l) through (n), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next higher intermediate rate under 38 U.S.C.A. § 1114.  38 C.F.R. § 3.350(f)(3).  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n).  Id.  Here, in pertinent part, the Veteran is in receipt of a separate and distinct 50 percent rating for depression disorder, effective April 16, 2012.  Therefore, the Veteran is entitled to SMC at the intermediate rate between 38 U.S.C.A. § 1114(m) and (n), but no higher, from January 2, 2014. 

Entitlement to a TDIU Prior to June 18, 2009

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology will considered as one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id.   The Veteran has met the percentage requirements in this case as of April 4, 2008, as he is in receipt of service connection for a cervical spine disability, rated 30 percent from December 28, 2004; right upper extremity peripheral neuropathy, secondary to the service-connected cervical spine disability, rated 30 percent from April 4, 2008; and left upper extremity peripheral neuropathy, secondary to the service-connected cervical spine disability, rated 20 percent from April 4, 2008.  As these disabilities have a common etiology, they are considered as one disability for the purpose establishing one 60 percent disability for entitlement to a TDIU.

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id. Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Turning to the evidence, the Veteran's DD-214 indicates that he served in the United States Marine Corps for four years.  While in service, he worked as a combat engineer.

The March 2009 VA examiner indicated that the Veteran had been placed on social security disability (SSDI) in 1996 for his cervical spine disability, and this had transitioned to standard social security due to age eligibility.  The cervical spine disability had a severe effect on his ability to do chores, prevented him from doing sports and exercise, and moderately affected his ability to travel or shop.  There was also a mild effect on his ability to feed, bathe, dress, toilet, and groom.  Due to his limited range of motion, the VA examiner opined that he would have difficulty driving, and could not do any type of overhead work that required reaching, pushing, or pulling.  

In September 2009, the Veteran's treating orthopedic surgeon stated that he had poor work capabilities due to his service-connected disabilities.  

The July 2011 VA examiner stated that the effect of the Veteran's service-connected disabilities on occupational activities and usual daily activities included decreased concentration, decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, decreased strength of the upper extremities, and pain.  

In the July 2012 Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked full time in 1994.  He worked three sales jobs during the period from 1998 to 1994, but stopped working due to his service-connected cervical spine disability.  He completed his GED in 1962, and had completed various sales and real estate training courses.  

The July 2013 VA examiner opined that the Veteran's cervical spine disability would prevent him from doing heavy lifting or work that involved a lot of dexterity and precision or constant use of his hands and arms.

In January 2014, the Veteran stated that he had been unable to work for approximately 20 years due to the severe restrictions and pain caused by his service-connected neck, arm, and hand disabilities.  He had been found totally disabled by the SSA due to these disabilities.  For years he had been unable to hold a pen long enough to fill out a check.  His hands cramped up so badly that he had to stop holding the pen.  He stated that the pain and cramping were so bad that he could not really use his hands at all.  He could not pick up a coin off a table, but instead had to slide it off the table into his hand.  He could not open jars due to weakness in his hands and increased pain when he tried to apply pressure.  He indicated that when he tried to apply pressure with his hands by trying to open a jar or use tools, his hands would close up and become claw like.  He also reported having pain and weakness in his arms that made it difficult to use his arms.  He reported that if he tried to use a weed whacker, he could "only use it maybe for five minutes" because his arms would start to tremble and shake and he would have to stop.  He indicated that the trembling and shaking of his arms would continue for an hour or more after he stopped the activity.  He indicated that these problems had been present for years without improvement.

A January 2017 private vocational assessment report indicated that the Veteran had not worked since 1994.  From the time he was discharge from service until 1994, he worked with various employers in the field of retail sales, in print advertising sales, real estate sales, and jewelry sales.  He also managed a bottling plant.  The vocational specialist gave a detailed description of the history of the Veteran's service-connected disabilities, and noted that he was awarded SSDI benefits in 1996 based on, among other things, his cervical spine disability.  She opined that based on the Veteran's medical history related to his service-connected disabilities, it was at least as likely as not that he had been unable to secure or follow substantially gainful occupation, even at the sedentary level, since 1994.   

A June 2017 private medical examination report indicated that the Veteran had not worked since 1994 and was granted SSDI benefits in 1996 for severe impairment involving the cervical spine.  The examining physician noted that a 2005 VA examination report indicated that the Veteran's service-connected neck condition caused impairment in his ability to look up, drive, or perform any type of overhead repetitive material handling, as well as other functional impairments that are also described above.  He opined that it is at least as likely as not that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected cervical condition and bilateral upper extremity peripheral neuropathy since he last worked in 1994.    He also opined, within a high degree of certainty, that the Veteran has bene unable to obtain and sustain substantially gainful employment due to the synergistic effects and limitations imposed by his severe cervical pathology and associated bilateral upper extremity radiculopathy since at least 2005.  He noted that this opinion was supported by the numerous other medical and vocational opinions in the record.    

After review of all the evidence of record, lay and medical, the Board next finds that the Veteran has been unable to secure or maintain substantially gainful employment due to his service-connected disabilities since at least April 4, 2008.  The Veteran's treating physicians have consistently stated that he has significant occupational impairments due to his service-connected disabilities.  See September 2009 medical opinion, March 2009 VA examination report, July 2011 VA examination report, and July 2013 VA examination report.  These medical opinions were consistent with the Veteran's January 2014 statement describing the functional impairments associated with his cervical spine disability and bilateral upper extremity peripheral neuropathy, as well as the opinions in the January 2017 private vocational assessment report and June 2017 private medical opinion.  The Veteran is unable to do any type of overhead work that required reaching, pushing, or pulling, has decreased grip strength, is unable to hold a pen for any significant period of time, has frequent flare-ups requiring him to rest, has a lack of stamina, and cannot do any work that involves a lot of dexterity and precision or constant use of his hands and arms.  For these reasons, the Board finds that the weight of the evidence indicates that the Veteran's significant functional impairments related to his cervical spine disability and bilateral upper extremity peripheral neuropathy render him unable to secure or maintain substantially gainful employment, including sedentary employment, since April 4, 2008.  

Given the significant impact of the service-connected disabilities on the Veteran's ability to work and perform routine tasks that would likely be required for employment, the weight of the evidence supports a finding that his service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment.  Therefore, as the preponderance of the evidence is in favor of a finding of unemployability due to service-connected disabilities, entitlement to a TDIU is warranted on a schedular basis from April 4, 2008.  As a TDIU is being granted from the date of the present claim on appeal, referral for consideration of a TDIU prior to April 4, 2008 on an extraschedular basis is not warranted.

ORDER

The Board's July 10, 2017 decision, as it relates to the issues of entitlement to a rating in excess of 30 percent for a cervical spine disability, entitlement to an initial rating in excess of 30 percent for righter upper extremity peripheral neuropathy, is vacated; to this extent only.

For the entire period on appeal, a rating in excess of 30 percent for a cervical spine disability is denied.

From April 4, 2008 to May 3, 2009, an initial rating of 30 percent, but no higher, for right upper extremity peripheral neuropathy is granted, subject to controlling regulations governing the payment of monetary awards.

From April 4, 2008 to May 3, 2009, an initial rating of 20 percent, but no higher, for left upper extremity peripheral neuropathy is granted, subject to controlling regulations governing the payment of monetary awards.

From May 4, 2009 to January 1, 2014, a 50 percent disability rating, but no higher, for right upper extremity peripheral neuropathy is granted, subject to controlling regulations governing the payment of monetary awards.

From May 4, 2009 to January 1, 2014, a 40 percent disability rating, but no higher, for left upper extremity peripheral neuropathy is granted, subject to controlling regulations governing the payment of monetary awards.

From January 2, 2014, a 100 percent disability rating for the loss of use of both hands is granted, subject to controlling regulations governing the payment of monetary awards.

From January 2, 2014, SMC at the intermediate rate between 38 U.S.C.A. § 1114(m) and (n), but no higher, is granted, subject to controlling regulations governing the payment of monetary awards.

From April 4, 2008, a TDIU is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


